Order of the Supreme Court, Suffolk County, dated December 26, 1973, affirmed, without costs. We note, however, that plaintiff died on May 21, 1971 and that the Public Administrator of Suffolk County has obtained an order substituting himself as the party plaintiff nunc pro tunc as of August 23, 1971. In our opinion this substitution nunc pro tunc cures any jurisdictional defect arising from the failure to obtain substitution of the personal representative of the deceased plaintiff prior to the making of the motion which resulted in the order now under review. Gulotta, P. J., Martuscello, Latham, Shapiro and Cohalan, JJ., concur.